Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Status of Claims
Claims 36, 44 and 79-90 are currently pending. Claims 36, 44, 79, 84, 89 and 90 have been amended by Applicants’ amendment filed 07-12-2022. No claims have been added or canceled by Applicants’ amendment filed 07-12-2022.

Applicant's election without traverse of Group II, claims 36, 39, 44, 51, 53, 56, 59, 65 and 79, directed to a kit for enriching at least one target nucleic acid sequence from a biological sample, and an election of the following Species:
Species (A): wherein the microparticle of Formula (I) comprises wherein each of Mol is one of the plurality of binding moieties and at least one of the plurality of primer species, m is 1, n is 1, R1 is a bond, R2 is an unsubstituted alkyl, and R3 is an unsubstituted alkyl (claim 36),
Species (B): wherein the species of structure of the microdroplet is an aqueous microdroplet (claim 36),
Species (C): wherein the at least one primer species is specific for a target site on the nucleic acid template molecule in at least one microdroplet (claim 39), and 
Species (D): wherein each primer vehicle has a single primer species bound (claim 51), in the reply filed on July 1, 2020, was previously acknowledged.  

Regarding Species (A), upon further consideration, the Examiner previously rejoined the species of microparticle comprising Formula (I), wherein m is 97, and n is 2. The examination of all species 
together do not represent undue burden.

Claims 53, 59 and 65 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. 
The restriction requirement was deemed proper and was made FINAL.

A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01. 

The claims will be examined insofar as they read on the elected species.

Therefore, claims 36, 44 and 79-90 are under consideration to which the following grounds of rejection are applicable. 

Priority
The present application is a 35 U.S.C. 371 national stage filing of International Application No.
PCT/US16/65430, filed on December 7, 2016, which claims the benefit of US Provisional Patent Application 62/264,187, filed December 7, 2015.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed July 12, 2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 

Claim Rejections - 35 USC§ 102
	The rejection of claims 36, 44 and 79-90 is withdrawn under 35 U.S.C. 102(a1 )/(a2)
as being anticipated by Srinivasan et al. (US Patent Application Publication No. 20070275415, published
November 29, 2007; of record) as evidenced by Pooley et al. (J. Chil. Chem. Soc., 2010, 55(1), 19-24; of record); and Mueller et al. (Polymer, 1992, 33(16), 3470-3476; of record); and Smith et al. (Ecotoxicology and Environmental Safety, 1996, 35, 121-135; of record).
Srinivasan et al. do not specifically exemplify a primer vehicle comprising a hydrogel bead comprising a plurality of copies of a PCR primer.
In view of the withdrawn rejection, Applicant’s arguments are rendered moot.


Maintained Objections/Rejections
Claim Rejections - 35 USC § 112(b)
The rejection of claims 44 and 79 is maintained under 35 U.S.C. 112(b) as being indefinite for 
failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Claim 44 is indefinite for the recitation of the term “one of the PCR primers” in lines 2-3. There is insufficient antecedent basis for the term “one of the PCR primers” in the claim because claim 1, line 11 recites the term “a plurality of distinct PCR primers”. The Examiner suggests that Applicant amend the claim to recite, for example, “complementary to one of the plurality of distinct PCR primers”.
	Claim 79 is indefinite for the recitation of the term “the structure” in line 2. There is insufficient antecedent basis for the term “the structure” in the claim.
	
Claim Rejections - 35 USC§ 102
(1)	The rejection of claims 36, 44 and 79-90 is maintained under 35 U.S.C. 102(a1)/(a2) as being anticipated by Monforte (US Patent Application Publication No. 20080124726, published May 29, 2008; of record) as evidenced by Pooley et al. (J. Chil. Chem. Soc., 2010, 55(1), 19-24; of record); and Mueller et al. (Polymer, 1992, 33(16), 3470-3476; of record); and Smith et al. (Ecotoxicology and Environmental Safety, 1996, 35, 121-135; of record).
Regarding claims 36, 44 and 79-90, Monforte teaches compositions and methods for the
analysis of biomolecules associated with cells such as a nucleic acid gene expression product
(interpreted as a nucleic acid template molecule), where the presence or absence of a particular
biomolecule associated with the cells is examined, wherein the invention affords methods and
instrumentation for high-throughput biochemical analysis of large numbers of cells (Abstract). Monforte
teach one example of the process in Figure 1, such that in Figure 1A, an aqueous mixture comprising
cells and beads bound with universal primers (interpreted as a primer vehicle comprising a plurality of
primer species bound to a microparticle, and a single primer species); wherein as shown in Figure 1B,
aqueous/non-aqueous emulsions are formed comprising vesicles, such that each vesicle comprises
on average one bead and one cell (interpreting beads and cells as primer vehicles); and that as shown
in Figure 1C, the vesicle aqueous volume in an oil-in-water emulsion contains reagents for multiplex
PCR within the reaction vesicle, wherein thermocycling results in cell lysis, wherein reagents
comprise at least one primer-pair specific for the nucleic acid of interest, and wherein reagents
include small beads including polymeric beads that can contain a first set and a second set of
oligonucleotide primers (interpreting an oil of the oil-in-water emulsion as a primer vehicle; interpreted
as primer pairs linked to beads); and as shown in Figure 1D, multiplex, universal primed PCR generates
amplicons that remain associated with the bead (interpreting the entirety of the oil-in-water emulsion (or
a portion thereof) as a microdroplet; a plurality of primers specific for a different target site; aptamers as
microparticles; primer species specific for a different target site of the nucleic acid; comprising a barcode
that is unique; primers releasable by a triggering event; reagent for PCR; and a sequence complementary
primer pairs, claims 36 and 44) (paragraphs [0030], lines 1-3; [0176]-[0179]; and Figure 1 ). Figures 1A-
1D are shown below:

    PNG
    media_image1.png
    242
    349
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    226
    275
    media_image2.png
    Greyscale
  
    PNG
    media_image3.png
    227
    279
    media_image3.png
    Greyscale
  
    PNG
    media_image4.png
    227
    277
    media_image4.png
    Greyscale

            Fig. 1A                            Fig. 1B                      Fig. 1C                       Fig. 1D
Monforte teaches that the PCR amplification can optimally incorporate universal priming sequence at the 5’ end of a primer and the reagent will further comprise at least one universal primer complimentary to the universal priming sequence (paragraph [0030], lines 7-10). Monforte teaches a solid phase component such as a bead comprising a nucleic acid at least partially complementary to the amplification product (also interpreted as a primer vesicle; a sequence complementary; specific for a different target site; and encompassing 102 to 1010 copies of the PCR primer, claims 36 and 44) (paragraph [0031]). Monforte teaches that a bead can be made of any substrate material including biological, non-biological, organic, inorganic, polymer, metal or combination of any of these, and that the surface of a bead can be chemically modified and subject to any type of treatment or coating, such as coatings that contain reactive groups that permit binding interactions with polynucleotides or polypeptides (interpreted as complementary sequence; and binding moiety, claim 36) (paragraph [0270], lines 1-7). Monforte teaches an aqueous solution comprising a plurality of cells (interpreted as each microdroplet comprising a plurality of the same primer vehicles) (paragraph [0011]). Monforte et al. teach the analysis of a biomolecule associated with the cells including a nucleic acid as shown in Figures 1A-K; and the use of reagents such as a first set of oligonucleotide primers (i.e., primer pairs) consisting of forward primers and reverse primers specific for genes or locus of interest, wherein the locus specific reagents can be on the device in wells (interpreted as primers for respective target sites, claim 36) (paragraphs [0086]; [0176]; and [0318]). Monforte teaches liquid flow devices including microfluidic devices comprising pumps, tubes, channels, capillaries, reservoirs, chambers, compartments, wells, or the like; and aqueous reaction volumes within an immiscible oil, wherein a partitioned stream can be continued in a pipe, channel, tube, groove, capillary, a micro-channeled plate, or any suitable structure for channeling a flow (interpreting the oil in each of a plurality of channels or wells as a plurality of microdroplets, each comprising a plurality of microparticles, claims 36) (paragraphs [0068]; [0308] and Figure 1B and 1C). Monforte teaches the generation of multiple DNA copies of a template nucleic acid during PCR (interpreted as copies of PCR primers bound to the microparticle; and PCR primers specific for target sites, claim 36) (paragraph [0074], lines 12-14). Monforte teaches that as illustrated in Figures 1A-1K, amplification method can be employed where the amplification products become covalently linked to the beads via a biochemical reaction, wherein a first set of oligonucleotide primers for use in PCR comprise pairs of target-specific primers where the primers further comprise one or more universal primer sequences located 5' from the 3' target-specific primer sequences, such that the second set of oligonucleotides that are linked to the solid phase (e.g., the beads) are comprise of one or more universal sequences that can participate in the PCR amplification reaction to yield a plurality of PCR products that are linked to the solid phase; and that the amplified DNA sequences linked to the bead will represent the specific sequences as targeted by the target specific primers (interpreting PCR of targets linked to beads as comprising copies of distinct PCR primers bound to the microparticle; and noting that Figure 1C shows multiplex PCR reagents attached to beads, claim 36) (paragraph [0181]; and Figures 1 A-1K). Monforte et al. teach that fluids that find use in vesicle formation including silicone oils, mineral oil, and the partially fluorinated alkane perfluorohexyl octane (F6H8) (interpreted as a fluorocarbon oil, claim 36) (paragraph [0102]). Monforte et al. teach that samples are drawn into microfluidic devices that comprise networks of microscale cavities including channels, chambers, etc., having at least one dimension less than about 500 microns in size (interpreted as a microparticle loading capacity of 102 to 1010 primer copies) (paragraph [0317], lines 4-6). Monforte teaches that the amplified DNA sequences linked to the bead will represent the specific sequences (as targeted by the target specific primers) present within the cells, and also represent the relative amounts of these specific target sequences (interpreting beads as microparticles; and at least one primer-pair as encompassing a plurality of primers for different respective target sites of the nucleic acid template molecule) (paragraph [0181], lines 18-22). Monforte teaches that the solid phase can be made out of any number of materials that can readily hold biochemical reagents and release them for use, including porous metals, plastics or glass, polymer matrices such as polyacrylamide, gels, fibers, or filters; such that one or more biochemical reagents can remain bound to or covalently linked to the solid phase; and the solid support can include any solid support that has received any type of coating including sol-gel, or the like (interpreted as encompassing the structure of claim 79; water soluble; can be released by thermal trigger, claims 36 and 79, 83, 84 and 88-90) (paragraph [0149], lines 8-11; and [0265]); wherein it is known that copolymers of polyacrylamide have the structure as encompassed by claim 79 as shown below:

    PNG
    media_image5.png
    213
    465
    media_image5.png
    Greyscale

as evidenced by Pooley et al. (pg. 20, col 1; Results and Discussion); and wherein it is known that copolymers of N,N-dimethylacrylamide (OMA) and alkoxyethyl acrylates form aqueous solutions; and that polymers with dual polar and non-polar groups can be completely soluble in water as evidenced by Mueller (Abstract; and pg. 3470, col 1, first full paragraph, lines 3-8); and where it is known that acrylamide can degrade by thermal and photolytic effects as evidenced by Smith et al. (Abstract). Monforte teaches that polynucleotide probes including polymerase primers are able to hybridize in solution with its target by the base pairing to form a hybridization complex; and that one or more components of the hybridization complex can be affixed to a solid phase such as a dot blot affixed to a bead system to facilitate removal or isolation of target hybridization complexes, or in a microarray such as described in Figures 1A-K, wherein the universal primer in multiplex PCR reaction can be affixed to a solid phase (interpreted as copies of distinct PCR primers bound to the microparticle, claim 36) (paragraphs [0200], lines 1-4; and [0202]). Monforte teaches the amplified DNA sequences linked to the bead will represent the specific sequences as targeted by the target specific primers (interpreted as primers specific for different target sites, claim 36) (paragraph [0181 ], lines 17-20). Monforte teaches that one or more biochemical reagents can remain bound to or covalently linked to the solid phase such as beads, wherein biochemical reagents include nucleic acid primers, primer pairs and nucleic acid polymerases (interpreted as copies of distinct PCR primers bound to the microparticle, claim 36) (paragraphs [0067], lines 10-12; and [0149]).
Monforte meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Response to Arguments
Applicant's arguments filed July 12, 2022 have been fully considered but they are not
persuasive. Applicants essentially assert that: (a) Monforte do not teach a plurality of beads that give a droplet multiple distinct target-specific primers; there is no plurality of beads (Applicant Remarks, pg. 6, sixth full paragraph); and (b) Monforte does not teach a plurality of primer vehicles beads, in which each bead is linked to multiple copies of one primer; and (ii) the plurality of beads provides that microdroplet with a plurality of distinct PCR primers plurality of beads that give a droplet multiple distinct target-specific primers (Applicant Remarks, pg. 7, first full paragraph).
Regarding (a) and (b), instant claim 36 is broadly recited such that no particular microfluidic device, droplet generator, channels, carrier fluid channel, microdroplets, microparticles, primer vehicles, nucleic acid template molecules, distinct PCR primers, binding moieties, target sites, and/or template molecules are recited in instant claim 36. Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). Moreover, as noted in MPEP 2112.01(I):
“where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best; 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)”. 

Furthermore, it is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections, wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed. In such a situation, the burden is shifted to the Applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph).
Additionally, Applicant is reminded that "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983); In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968); Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); and Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). Applicant's assertion that Monforte does not teach the primer vehicles as recited in claim 36 including a plurality of beads, each bead comprising a plurality of copies of a PCR primer; or a plurality of primer vehicles in each microdroplet providing a plurality of distinct target-specific primers, is not persuasive. Monforte teaches:
(i)	a liquid flow device including a microfluidic device comprising pumps, tubes, channels, capillaries, reservoirs, chambers, compartments, wells, or the like; and aqueous reaction volumes within an immiscible oil, wherein a partitioned stream can be continued in a pipe, channel, tube, groove, capillary, a micro-channeled plate, or any suitable structure for channeling a flow (interpreting the oil in each of a plurality of channels or wells as a plurality of microdroplets, each comprising a plurality of microparticles);
(ii)	at least one primer-pair specific for a nucleic acid of interest; as well as, a first set of oligonucleotide primers for use in PCR including forward primers and reverse primers that are target-specific primers, where the primers further comprise one or more universal primer sequences located 5' from the 3' target-specific primer sequences; and a second set of oligonucleotides that are linked to the solid phase (e.g., the beads) (interpreting oligonucleotide primer pairs bound to beads that comprise copies of a universal PCR primer; as well as, as a plurality of distinct PCR primers for target sites); and
(iii)	the amplified DNA sequences linked to the bead will represent the specific sequences
as targeted by the target specific primers (interpreting PCR of targets linked to beads comprise copies of distinct PCR primers bound to the microparticle, noting that Figures 1C and 1D as illustrating multiplex, universal primed PCR reagents attached to beads; and interpreting primer pairs to comprise target-specific primers for different respective target sites).
Thus, Monforte teaches all of the limitations of instant claim 36.



(2)	The rejection of claims 36, 44 and 79-90 is maintained under 35 U.S.C. 102(a1)/(a2) as being anticipated by Weitz et al. (US Patent Application No. 201500298091, published October 22, 2015; effective filing date April 21, 2014; of record) as evidenced by Pooley et al. (J. ChiI. Chem. Soc., 2010, 55(1), 19-24; of record); and Mueller et al. (Polymer, 1992, 33(16), 3470-3476; of record); and Smith et al. (Ecotoxicology and Environmental Safety, 1996, 35, 121-135; of record).
Regarding claims 36, 44 and 79-90, Weitz et al. teach a microfluidic device including two
junctions, one for bringing three aqueous inputs together, and a second junction for sample
encapsulation, wherein aqueous and oil phases meet and droplet generation occurs (interpreted as a
microfluidic device comprising a droplet generator; junctions; and interpreting emulsions primer vehicles
including 5 to 200 primer vehicles, claims 36 and 82) (paragraph [0269], lines 11-15). Weitz et al. teach
an article comprising a plurality of particles, wherein the particles comprise an oligonucleotide
covalently bonded thereto, the oligonucleotide comprising at least two primer sites and at least 2
barcode regions, such that the particle are distinguishable from the other particles of the plurality of
particles on the basis of the barcode regions of the oligonucleotides (interpreted as microdroplets
comprising target-specific primers; primer pairs; and barcodes, claims 36, 44, 80 and 81) (paragraph
[00101). Weitz et al. teach encapsulating a cell and a hydrogel microsphere or particle within a
droplet, where the hydrogel microsphere or particle has attached thereto a barcoded nucleic acid,
lysing the cell within the droplet to release RNA and/or DNA from the cell, and enzymatically reacting
the RNA and/or DNA with the barcoded nucleic acid (interpreted as a droplet comprising a hydrogel
bead; a primer vehicle; degradable; inherently comprising a water-soluble polymer; and barcode, claims
36; 79; 83, 84 and 90) (paragraph [0016]). Weitz et al. teach that the nucleic acids that are released can
undergo amplification, for example, by including suitable reagents specific to the amplification
method including polymerase chain reaction (PCR), in vitro transcription amplification (IVT), reverse
transcriptase (RT) PCR, multiple displacement amplification (MDA), or quantitative real-time PCR (qPCR)
(interpreted as PCR primers; conducting PCR; and 102 to 1010 copies of PCR primers, claims 36, 86 and
87) (paragraph [0064]). Weitz et al. teach that microspheres carrying a high concentration (e.g., 1 to
100 micromolar) of DNA fragments (hereinafter "primers") can encode: (a) a barcode sequence
selected at random from a pool of 10,000 barcodes, at least 300,000 barcodes, or at least 1,000,000
barcodes; (b) one or more primer sequences used for hybridization and capture of DNA or RNA
(interpreting barcodes as a plurality of primer vehicles including 5 to 200 primer vehicles; and prime
sequences or DNA fragments as PCR primers specific for a target, claims 36 and 82) (paragraph [0072]).
Weitz et al. teach in Figures 9A and 9B, DNA carrying microspheres, wherein the microspheres are
composed of polyacrylamide hydrogel and DNA primer attached to the polymer mesh (interpreted as a hydrogel bead comprising a plurality of copies of PCR primers, claim 36) (paragraph [0206]; and Figure
9); wherein it is known that copolymers of polyacrylamide have the structure as encompassed by claim 79
as shown below:
 
    PNG
    media_image5.png
    213
    465
    media_image5.png
    Greyscale

as evidenced by Pooley et al. (pg. 20, col 1; Results and Discussion); and wherein it is known that copolymers of N,N-dimethylacrylamide (OMA) and alkoxyethyl acrylates form aqueous solutions; and that polymers with dual polar and non-polar groups can be completely soluble in water as evidenced by Mueller (Abstract; and pg. 3470, col 1, first full paragraph, lines 3-8); and where it is known that acrylamide can degrade by thermal and photolytic effects as evidenced by Smith et al. (Abstract). Weitz et al. teach that an oligonucleotide tag comprising DNA and/or other nucleic acids can be attached to particles and delivered to the droplets; and that the oligonucleotide tags can be removed from the particle by cleavage, by degrading the particle, etc. (interpreted as PCR primers releasable by a triggering event, claim 83) (paragraph [0095]). Weitz et al. teach that all of the microspheres can be hybridized together to a mixture of M DNA templates which have (sequentially from the 3' end to the 5' end) a DNA sequence complementary to all or part of the final P3 (or P4, P5, etc.) primer allowing to form a duplex with DNA P3 (or P4, P5, etc.); and one of M sequences S1....SM that will be used as specific primer sequences for single cell analysis operations, wherein the steps can be repeated to yield the same number of N1 x N2 x N3 x...pools of microspheres each carrying the above sequences but now the DNA fragments belong to M species of molecules that are identical excepting a final M possible sequences S1....SM; and that this can produce microspheres coated with ssDNA fragments, each of which encodes in the following order (5’ to 3’): P1 primer; two or more DNA barcodes, which are identical for all primers coating a single bead, but differs between beads; the P2 “primer site 2”; and the P3 “primer site 3”, wherein one P3 fragment can also encode one out of multiple gene specific primers (GSP), thus each bead coated with multiple ssDNA fragments will contain all of the GSPs (interpreted as distinct PCR primers for a template molecules; and 102 to 1010 copies of PCR primers, claims 36 and 87) (paragraphs [0201]; and [0202], lines 17-20). Weitz et al. teach that the surfactant and carrier oil was HFE-7500 fluorinated oil (interpreted as a fluorocarbon oil, claim 85) (paragraph [0274]). Weitz et al. teach that also encapsulated in the droplets are oligonucleotide tags, present on particles including, for example, wherein the microparticles are hydrogel or polymeric particles; and that each particle contains a unique oligonucleotide tag, although there can be multiple copies of the tag present on a particle, wherein each of the oligonucleotide tags can have one or more unique sequences or “barcodes” that are present (interpreted as primer vehicles; hydrogel microparticles; and a plurality of copies of PCR primers bound to the microparticle through binding moieties, claim 36) (paragraph [0062], lines 1-11). Weitz et al. teach that primers introduced with particles or microspheres can be used for amplification of specific nucleic acid sequences from a genome (interpreted as distinct PCR primer specific for respective target sites, claim 36) (paragraph [0074]).
Weitz et al. meets all the limitations of the claims and, therefore, anticipates the claimed
invention.

Response to Arguments
Applicant's arguments filed July 12, 2022 have been fully considered but they are not
persuasive. Applicants essentially assert that: (a) there is no plurality of beads in Weitz that give a droplet multiple distinct target-specific primers based on paragraph [0168] of Weitz et al. indicating that for hydrogel microspheres the majority of droplets host exactly one microsphere (Applicant Remarks, pg. 7, first partial paragraph); and (b) Weitz do not teach a plurality of primer vehicles beads, in which (i) each bead is linked to multiple copies of one primer; and (ii) the plurality of beads provides that microdroplet with a plurality of distinct PCR primers plurality of beads that give a droplet multiple distinct target-specific primers (Applicant Remarks, pg. 7, first full paragraph).
Regarding (a) and (b), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including the broadness of instant claim 36, the definition of term “primer vehicle”, the limitations as recited in instant claim 36, and that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Applicant’s assertion that there is no plurality of beads that give a droplet multiple distinct target-specific primers based on paragraph [0168] of Weitz et al. indicating that for hydrogel microspheres the majority of droplets host exactly one microsphere; and Weitz does not teach each bead linked to multiple copies of one primer, and a plurality of beads with a plurality of distinct primers, is not found persuasive. As an initial matter, paragraph [0168] of Weitz et al. clearly teach that: 
“if using hydrogel microspheres, these spheres can be packed (concentrated) such that their delivery into droplet becomes ordered and synchronized, ensuring that the majority of droplets host exactly one microsphere” (italics and bold added).

The Examiner contends that paragraph [0168] is referring to an embodiment of the invention, such that paragraph [0168] does not limit each droplet to exactly one microsphere. For example, paragraph [0170] of Weitz et al. teach a non-limiting example of a concentrated hydrogel microsphere suspension. Moreover, assuming arguendo that paragraph [0168] requires spheres to be concentrated, the Examiner notes that the highlighted portion supra clearly indicates that not all droplets contain only one microsphere (e.g., droplets can contain multiple microspheres). Additionally, paragraph [0281] of Weitz et al. teach:
(i)	to validate the release of primers from the hydrogel mesh, ~4000 beads was suspended in 20 microliters DST buffer (interpreting beads suspended in DST buffer as a droplets comprising a plurality of beads comprising primers); and
(ii)	N pools of microspheres coated with ssDNA fragments carrying a mixture of M DNA templates, and primers including specific primer sequences, wherein two or more DNA barcodes are identical for all primers coating a single bead, but differs between beads, wherein one P3 fragment can also encode one out of multiple gene specific primers (interpreting pools of microspheres as a droplets comprising a plurality of beads comprising primers; interpreting the same barcode as copies of a PCR primer; and different barcodes as primers specific for different respective targets).
(iii)	encapsulated in the droplets are oligonucleotide tags, present on particles including, for example, wherein the microparticles are hydrogel; and that each particle contains a unique oligonucleotide tag, although there can be multiple copies of the tag present on a particle, wherein each of the oligonucleotide tags can have one or more unique sequences or “barcodes” that are present (interpreted as primer vehicles; hydrogel microparticles; a plurality of copies of PCR primers bound to the microparticle through binding moieties; and interpreting uniquely barcoded primers as distinct PCR primers);
(iv)	particles or microspheres carry a high concentration of DNA fragments (hereafter “primers”) that can encode (a) a barcode sequence selected at random with the same barcode found on all nucleic acid fragments on the particles or microspheres; and/or encode (b) one or more primer sequences used for hybridization and capture of DNA or RNA, wherein the number of distinct barcodes can be at least 10-fold or at least 100-fold, larger than the number of cells to be captured (interpreted as primers with the same barcode as a plurality of copies of PCR primers; and interpreting primer sequences used for hybridization and capture of DNA or RNA as distinct PCR primer specific for respective target sites); and
(v)	primers introduced with particles or microspheres can be used for amplification of specific nucleic acid sequences from a genome (interpreted as distinct PCR primer specific for respective target sites).
Thus, Weitz et al. meets all the limitations of the claims and, therefore, anticipates the claimed
invention.

Claim Rejections - 35 USC § 103
(1)	The rejection of claims 36, 44 and 79-90 is maintained under 35 U.S.C. 103 as being unpatentable over Monforte (US Patent Application Publication No. 20080124726, published May 29, 2008; of record) in view of Sola et al. (18th International Conference on Miniaturized Systems for Chemistry and Life Sciences, MicroTAS, San Antonio, TX, October 2014, 1719-1721; of record) as evidenced by Froehlich et al. (US Patent Application Publication No. 20100248237, published September 30, 2010; of record) as evidenced by Pooley et al. (J. Chil. Chem. Soc., 2010, 55(1), 19-24; of record); and Mueller et al. (Polymer, 1992, 33(16), 3470-3476; of record); and Smith et al. (Ecotoxicology and Environmental Safety, 1996, 35, 121-135; of record).
Regarding claims 36, 44 and 79-90, Monforte teaches compositions and methods for the
analysis of biomolecules associated with cells such as a nucleic acid gene expression product
(interpreted as a nucleic acid template molecule), where the presence or absence of a particular
biomolecule associated with the cells is examined, wherein the invention affords methods and
instrumentation for high-throughput biochemical analysis of large numbers of cells (Abstract). Monforte
teach one example of the process in Figure 1, such that in Figure 1A, an aqueous mixture comprising
cells and beads bound with universal primers (interpreted as a primer vehicle comprising a plurality of
primer species bound to a microparticle, and a single primer species); wherein as shown in Figure 1B,
aqueous/non-aqueous emulsions are formed comprising vesicles, such that each vesicle comprises
on average one bead and one cell (interpreting beads and cells as primer vehicles); and that as shown
in Figure 1C, the vesicle aqueous volume in an oil-in-water emulsion contains reagents for multiplex
PCR within the reaction vesicle, wherein thermocycling results in cell lysis, wherein reagents
comprise at least one primer-pair specific for the nucleic acid of interest, and wherein reagents
include small beads including polymeric beads that can contain a first set and a second set of
oligonucleotide primers (interpreting an oil of the oil-in-water emulsion as a primer vehicle; interpreted
as primer pairs linked to beads); and as shown in Figure 1D, multiplex, universal primed PCR generates
amplicons that remain associated with the bead (interpreting the entirety of the oil-in-water emulsion (or
a portion thereof) as a microdroplet; a plurality of primers specific for a different target site; aptamers as
microparticles; primer species specific for a different target site of the nucleic acid; comprising a barcode
that is unique; primers releasable by a triggering event; reagent for PCR; and a sequence complementary
primer pairs, claims 36 and 44) (paragraphs [0030], lines 1-3; [0176]-[0179]; and Figure 1 ). Figures 1A-
1D are shown below:

    PNG
    media_image1.png
    242
    349
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    226
    275
    media_image2.png
    Greyscale
  
    PNG
    media_image3.png
    227
    279
    media_image3.png
    Greyscale
  
    PNG
    media_image4.png
    227
    277
    media_image4.png
    Greyscale

            Fig. 1A                            Fig. 1B                      Fig. 1C                       Fig. 1D
Monforte teaches that the PCR amplification can optimally incorporate universal priming sequence at the 5’ end of a primer and the reagent will further comprise at least one universal primer complimentary to the universal priming sequence (paragraph [0030], lines 7-10). Monforte teaches a solid phase component such as a bead comprising a nucleic acid at least partially complementary to the amplification product (also interpreted as a primer vesicle; a sequence complementary; specific for a different target site; and encompassing 102 to 1010 copies of the PCR primer, claims 36 and 44) (paragraph [0031]). Monforte teaches that a bead can be made of any substrate material including biological, non-biological, organic, inorganic, polymer, metal or combination of any of these, and that the surface of a bead can be chemically modified and subject to any type of treatment or coating, such as coatings that contain reactive groups that permit binding interactions with polynucleotides or polypeptides (interpreted as complementary sequence; and binding moiety, claim 36) (paragraph [0270], lines 1-7). Monforte teaches an aqueous solution comprising a plurality of cells (interpreted as each microdroplet comprising a plurality of the same primer vehicles) (paragraph [0011]). Monforte et al. teach the analysis of a biomolecule associated with the cells including a nucleic acid as shown in Figures 1A-K; and the use of reagents such as a first set of oligonucleotide primers (i.e., primer pairs) consisting of forward primers and reverse primers specific for genes or locus of interest, wherein the locus specific reagents can be on the device in wells (interpreted as primers for respective target sites, claim 36) (paragraphs [0086]; [0176]; and [0318]). Monforte teaches liquid flow devices including microfluidic devices comprising pumps, tubes, channels, capillaries, reservoirs, chambers, compartments, wells, or the like; and aqueous reaction volumes within an immiscible oil, wherein a partitioned stream can be continued in a pipe, channel, tube, groove, capillary, a micro-channeled plate, or any suitable structure for channeling a flow (interpreting the oil in each of a plurality of channels or wells as a plurality of microdroplets, each comprising a plurality of microparticles, claims 36) (paragraphs [0068]; [0308] and Figure 1B and 1C). Monforte teaches the generation of multiple DNA copies of a template nucleic acid during PCR (interpreted as copies of PCR primers bound to the microparticle; and PCR primers specific for target sites, claim 36) (paragraph [0074], lines 12-14). Monforte teaches that as illustrated in Figures 1A-1K, amplification method can be employed where the amplification products become covalently linked to the beads via a biochemical reaction, wherein a first set of oligonucleotide primers for use in PCR comprise pairs of target-specific primers where the primers further comprise one or more universal primer sequences located 5' from the 3' target-specific primer sequences, such that the second set of oligonucleotides that are linked to the solid phase (e.g., the beads) are comprise of one or more universal sequences that can participate in the PCR amplification reaction to yield a plurality of PCR products that are linked to the solid phase; and that the amplified DNA sequences linked to the bead will represent the specific sequences as targeted by the target specific primers (interpreting PCR of targets linked to beads as comprising copies of distinct PCR primers bound to the microparticle; and noting that Figure 1C shows multiplex PCR reagents attached to beads, claim 36) (paragraph [0181]; and Figures 1 A-1K). Monforte et al. teach that fluids that find use in vesicle formation including silicone oils, mineral oil, and the partially fluorinated alkane perfluorohexyl octane (F6H8) (interpreted as a fluorocarbon oil, claim 36) (paragraph [0102]). Monforte et al. teach that samples are drawn into microfluidic devices that comprise networks of microscale cavities including channels, chambers, etc., having at least one dimension less than about 500 microns in size (interpreted as a microparticle loading capacity of 102 to 1010 primer copies) (paragraph [0317], lines 4-6). Monforte teaches that the amplified DNA sequences linked to the bead will represent the specific sequences (as targeted by the target specific primers) present within the cells, and also represent the relative amounts of these specific target sequences (interpreting beads as microparticles; and at least one primer-pair as encompassing a plurality of primers for different respective target sites of the nucleic acid template molecule) (paragraph [0181], lines 18-22). Monforte teaches that the solid phase can be made out of any number of materials that can readily hold biochemical reagents and release them for use, including porous metals, plastics or glass, polymer matrices such as polyacrylamide, gels, fibers, or filters; such that one or more biochemical reagents can remain bound to or covalently linked to the solid phase; and the solid support can include any solid support that has received any type of coating including sol-gel, or the like (interpreted as encompassing the structure of claim 79; water soluble; can be released by thermal trigger, claims 36 and 79, 83, 84 and 88-90) (paragraph [0149], lines 8-11; and [0265]); wherein it is known that copolymers of polyacrylamide have the structure as encompassed by claim 79 as shown below:

    PNG
    media_image5.png
    213
    465
    media_image5.png
    Greyscale

as evidenced by Pooley et al. (pg. 20, col 1; Results and Discussion); and wherein it is known that copolymers of N,N-dimethylacrylamide (OMA) and alkoxyethyl acrylates form aqueous solutions; and that polymers with dual polar and non-polar groups can be completely soluble in water as evidenced by Mueller (Abstract; and pg. 3470, col 1, first full paragraph, lines 3-8); and where it is known that acrylamide can degrade by thermal and photolytic effects as evidenced by Smith et al. (Abstract). Monforte teaches that polynucleotide probes including polymerase primers are able to hybridize in solution with its target by the base pairing to form a hybridization complex; and that one or more components of the hybridization complex can be affixed to a solid phase such as a dot blot affixed to a bead system to facilitate removal or isolation of target hybridization complexes, or in a microarray such as described in Figures 1A-K, wherein the universal primer in multiplex PCR reaction can be affixed to a solid phase (interpreted as copies of distinct PCR primers bound to the microparticle, claim 36) (paragraphs [0200], lines 1-4; and [0202]). Monforte teaches the amplified DNA sequences linked to the bead will represent the specific sequences as targeted by the target specific primers (interpreted as primers specific for different target sites, claim 36) (paragraph [0181 ], lines 17-20). Monforte teaches that one or more biochemical reagents can remain bound to or covalently linked to the solid phase such as beads, wherein biochemical reagents include nucleic acid primers, primer pairs and nucleic acid polymerases (interpreted as copies of distinct PCR primers bound to the microparticle, claim 36) (paragraphs [0067], lines 10-12; and [0149]).
Monforte does not specifically exemplify a polymer of formula (I) (instant claim 79, in part).
Regarding claim 79 (in part), Sola et al. teach the fabrication of a microfluidic cell completely made of thiol-ene material for microarray applications, wherein a new polymeric coating based on N,N-dimethyl acrylamide (DMA) which is able to reduce the material hydrophobicity, to avoid aspecific protein binding and is able to bind, in an oriented way, azido modified biomolecules (corresponding to a binding molecules) (Abstract). Sola et al. teach a newly introduced UV curable system as a new material for rapid prototyping of micro and nano fluidic systems such that the new coploymer is able to form a stable coating on thio-ene, wherein the copolymer backbone of DMA, MAPS and –yne PMA have the double function of grafting to the thiol groups on the surface by a UV-assisted reaction (interpreted as crosslinked hydrogel) (Introduction, pg. 1719, lines 1-3 and 7-9). Sola et al. teach that the cell is composed of two parts, wherein the two parts are bonded and sealed, and wherein both the two parts have been coated with a new copolymer composed of N,N,-dimethylacrylamide (DMA) (interpreted as monomer A), propinylmethacrylate (PMA) (interpreted as monomer C), and 3-(trimethoxysilyl) propyl methacrylate (MAPS) (interpreted as monomer B), poly(DMA-PMA-MAPS) (Figure 2), such that after the coating step, biomolecules have been immobilized on the flat surface by means of a piezoelectric spotter, wherein the functional monomer of the copolymer (PMA) allows the oriented immobilization of azido-modified biomolecules via a click chemistry reaction (corresponding to comprising Formula (I), claim 79) (pg. 1719, last partial paragraph; pg. 1720, first partial paragraph; and Figure 2), wherein it is known that the surface of a bead can be functionalized in a manner such that oligonucleotides can be attached including functionalization with an alkyne as evidenced by Froehlich et al. (paragraph [0073]-[0074]; and Table 1). Figure 2 is shown below:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
      
    PNG
    media_image7.png
    187
    263
    media_image7.png
    Greyscale

Figure 2
Sola et al. teach a coating composed of DMA, PMA, and MAPS by a simple dip and rinse process assisted by UV light, wherein the poly(DMA-PMA-MAPS) forms a stable coating onto the microfluidic cell surfaces because of the UV assisted reaction between the triple bond of PMA and the thiol groups of thiol-ene (interpreted as a bead comprising the polymer of formula (I), wherein the silyl groups and the alkyne groups are binding moieties that can bind to a bead surface, and can bind primer oligonucleotides, claim 79) (pg.1720, first full paragraph, lines 1-3; and pg. 1720, last full paragraph, lines 1-2). Sola et al. teach a disposable microfluidic cell completely made of thiol-ene was fabricated and coated with the polymer, poly(DMA-PMA-MAPS), wherein the functional monomer of the polymer allows the formation of a stable film on the thiol-ene surface to bind in an oriented way azido-modified biomolecules, such as a sandwich assay to detect HIV p-24 protein performed within the cell demonstrating the feasibility of a completely automated process that requires less reagent volume with respect to a classic static protocol (corresponding to a composition) (pg. 1721, last full paragraph).
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of providing a stable coating onto surfaces as exemplified by Sola et al., it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the beads and/or particles within emulsion vesicles comprising primer-pairs bound to a nucleic acid of interest as disclosed by Monforte with material and/or coating of poly(DMA-PMA-MAPS) as taught by Sola et al. with a reasonable expectation of success in forming a stable coating onto a bead or particle surface to reduce material hydrophobicity, to avoid aspecific protein binding, and/or for the oriented immobilization of azido-modified biomolecules; and/or to provide a click polymer surface for use in high-throughput assay biochemical analysis including assays to detect the presence or absence of an expressed protein or a gene expression product.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Response to Arguments
Applicant's arguments filed July 12, 2022 have been fully considered but they are not
persuasive. Applicants essentially assert that: (a) Monforte never describes “a plurality of particles in a droplet, each particle linked to numerous copies of one primer specific to a target along a template nucleic acid” (Applicant Remarks, pg. 8, fourth full paragraph).
	Regarding (a), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments. Applicant’s assertion that Monforte never describes “a plurality of particles in a droplet, each particle linked to numerous copies of one primer specific to a target along a template nucleic acid”, is not found persuasive. As an initial matter, it is noted that instant claim 36 does not recite “a plurality of particles in a droplet, each particle linked to numerous copies of one primer specific to a target along a template nucleic acid”. Please see the discussion supra regarding the teachings of Monforte, wherein Monforte teaches all of the limitations of the claims; as well as, the Examiner’s response in the Office Action mailed April 12, 2022. Thus, the claims remain rejected for the reasons of record.



(2)	The rejection of claims 36, 44 and 79-90 is maintained under 35 U.S.C. 103 as being unpatentable over Watson (US Patent Application Publication No. 20130225418, published August 29, 2013; of record) in view Chiari (US Patent Application Publication No. 20160200847, published July 14, 2016; effective filing date of December 12, 2014; of record).
Regarding claims 36, 44, 79 (in part) and 80-87, Watson teaches materials and methods for the
preparation of nucleic acids including DNA and RNA for sequencing (paragraph [0004], lines 1-3).
Watson teaches that target material can be sequestered in a fluid compartment or partition such as a
single droplet, wherein other reagents including labels (e.g., barcoded or optically-labeled N-mers) can
be provided, optionally also sequestered in droplets, such that the other reagents can be introduced into
the fluid partitions containing the target material, for example, by merging droplets, resulting in the
labeling of the target molecules (e.g., by hybridization of N-mers to the target nucleic acid); and target
material can undergo optional processing such as selective enrichment, amplification, or capture on a
substrate such as beads (interpreted as a plurality of microparticles in each droplet, and primers
hybridized to distinct respective target sites, claim 36) (paragraph [00101). Watson teaches that
microfluidic devices include one or more channels in one or more analysis units, wherein an
"analysis unit" is a micro-substrate such as a microchip that typically includes at least an inlet channel and a main channel, wherein the analysis unit can further include coalescence, detection, or sorting modules, such that the sorting module can be in fluid communication with branch channels which are in fluid communication with one or more outlet modules (interpreted as a microfluidic device; inlet channel in fluid communication with a carrier fluid channel; and an outlet channel, claim 36) (paragraph [0049], lines 1-10). Watson illustrates in Figure 10, droplets flowing through a channel until they reach a merge point where a bolus of aqueous fluid including the longer fragments is growing into the channel, wherein the droplet comes into contact with the bolus in the presence of an electric field, which causes the bolus to break-off from the fluid flow and form a mixed droplet (interpreted as a droplet generator; a plurality of droplets in the outlet channel; and droplets as primer vehicles, claim 36) (paragraph [0044]; and Figure 10). Watson teaches that once tiled fragments are made, they are exposed to a library of forward and reverse primer pairs for use in sequencing, wherein a library is constructed such that the primers prime the short fragments using sequences that are complementary to the ligated ends and that contain a barcode that identifies the sample, or in the case of a merged droplet, the droplet itself (interpreted as primer pairs; a complementary sequence; distinct primers; and primers comprising barcodes, claims 36, 44, 80 and 81) (paragraph [0007]). Watson teaches fluid compartments, such as droplets for the sequestration, isolation, labeling, detecting, identification and analysis of nucleic acids, wherein the invention can be applied to analyze all or a portion of genomic DNA, RNA or cDNA isolated in fluid compartments for use with analytical techniques such as sequencing, haplotyping, and multiplex digital PCR (interpreted as comprising a nucleic acid template molecule; releasable by a triggering event including ultrasound, claims 36, 83 and 84) (paragraph [008]-[0009]). Watson teaches that target material can be sequestered in a fluid compartment or partition such as a single droplet, where other reagents such as labels (e.g., barcoded or optically-labeled N-mers) can be provided, such that reagents can be introduced into the fluid partitions containing the target material, for example, by merging droplets, resulting in the labeling of the target molecules, such that target material can undergo optional processing such as selective enrichments, amplification, or capture on a substrate such as beads (interpreted as a plurality of microparticles; and interpreting beads as primer vehicles, claims 36 and 79) (paragraph [00101). Watson teaches that target material obtained from a sample can include nucleic acids, proteins, carbohydrates, or other materials (paragraph [0011]). Watson teaches that target (e.g., nucleic acid) can be captured on beads by using random N-mers designed to capture all sequences, such that N-mers can be designed to capture only portions of the target are attached to beads, wherein N-mers include a barcode-type tag, the tag can be incorporated by replication of the captured nucleic acid using the capture sequence with the tag as a primer (interpreting random N-mers to capture all sequences, or comprising the same barcodes as a plurality of copies of a PCR primer attached to beads; and interpreting N-mers designed to capture portions of a target as a plurality of distinct PCR primers, claim 36) (paragraph [0022]). Watson teaches a barcoded library for use in the invention can comprise a plurality of fluid compartments (each droplet or compartment interpreted as a primer vehicle), each containing one or more copies of a unique construct, in which each construct includes an unique N-mer and a functional N-mer, wherein for a universal barcode library of general applicability, each functional N-mer can be a sticky end, capable of being associated with another sticky end, wherein functional N-mers include sequence specific primers (interpreted as a plurality of copies of a PCR primer); random N-mers; antibodies; probe targets; and universal primer sites, and wherein fluid compartments can be water-in-oil droplets (interpreted as a plurality of copies of a PCR primer; and an emulsion, claim 36) (paragraph [0025]). Watson teaches that each droplet can contain a plurality of probes that hybridize to amplicons produced in the droplets, wherein the droplets contain two or more probes including 500 or more probes (interpreting probes as primer vehicles; as 5 to 200 primer vehicles; and interpreted to encompass 102 to 1010 copies, claims 83 and 87) (paragraph [0027]). Watson teaches the ability to amplify and detect single nucleic acids in droplets enables digital PCR, detection counting, and differentiation among nucleic acid, such that digital amplification techniques enables multiplex PCR in droplets (interpreted as conducting PCR, claim 86) (paragraph [0028]). Watson teaches that a bead-based library element contains one or more beads, and can also contain other reagents such as antibodies, enzymes, or other proteins (interpreting beads as primer vehicles; comprising a template nucleic acid molecule; and encompassing 5 to 200 primer vehicles, claims 36 and 82) (paragraph [0080]). Watson teaches that the droplet libraries are using an immiscible fluorocarbon oil (interpreted as surrounded by a fluorocarbon oil, claim 85) (paragraph [0084], lines 1-2). Watson teaches that the droplets formed will contain multiple copies of a library element (interpreted to encompass 102 to 1010 copies, claim 87) (paragraph [0091], lines 4-5). Watson teaches that a single-stranded nucleic acid is hybridized to oligonucleotides attached to the surface of a flow cell (paragraph [0102], lines 1-3). Watson teaches that lllumina adaptors can anneal/ligate onto either the primer library or the output from a targeted sequencing run so that it can be hybridized directly onto a flow cell (paragraph [0159], lines 11-14).
Watson does not specifically exemplify a polymer of formula (I) (instant claim 79); or a thermal trigger (instant claims 88-90).
Regarding claims 79 (in part) and 88-90, Chiari teaches the fabrication of arrays including
glycan arrays that combines the higher sensitivity of a layered Si-SiO2 substrate with a novel
immobilization chemistry via "click" reaction, such that the immobilization approach allows the oriented
attachment of glycans on a "clickable" polymeric coating (Abstract, lines 1-5). Chiari teaches three dimensional surface coating known to produce better signal-to-noise ratios, low non-specific
binding, and high probe loading capacity (interpreted as high loading capacity) (paragraph [0004]).
Chiari teaches a composition comprising at least one polymer, wherein the polymer comprises a
polymeric backbone comprising (or consisting essentially of, or consisting of) at least two monomeric
repeat units A and C, which are different from one another, wherein monomeric repeat unit A is a
substituted acrylamide monomeric repeat unit Interpreted as including DMAA), and repeat unit C comprises at least one side group that comprises at least one optionally protected alkynyl group such
as 3-trimethylsilanyl-prop-2-yn methacrylate (PMA) (interpreted as including part of formula (I)), such that
this polymer can be uncrosslinked or crosslinked, part of a multilayer, and/or reacted to form a gel or a
hydrogel (interpreted as encompassing the hydrogel of formula (I), claim 79) (paragraphs [0009]; and
[0065], lines 1-3; and Figure 3). Chiari teaches that the monomeric repeat unit A comprises at least one
N,N-substituted acrylamide repeat unit (interpreted as part of formula (I), claim 79) (paragraph [0015]).
Chiari teaches the clickable polymer is used to form a coating on a Si/SiO2 wafer for the highly
sensitive detection of mono- and oligosaccharide/protein interactions (paragraph [0063]). Chiari
teaches that there are many applications possible with gels and hydrogels including biochemical-oriented
applications such as use as sieving agents, or for drug delivery systems for the entrapment and release
of pharmaceutically active proteins (paragraphs [0125]-[0126]). Chiari teaches that the relative amounts
of the two polymers participating in the click reaction can be adapted for need, including the cross-link
density and the hydrophobicity can be controlled by the ratio (paragraph [0135]). Chiari teaches that the
sensor surface modification with a functional layer allows covalent bonding of different ligands, such
that each of the three layers will be made to bind complementary functional groups, wherein the
coating can be made to contain alkyne groups and azido groups (paragraph [0143]). Chiari teaches
samples of slides with the first, the second, and the third layer were spotted with an azido-modified
oligonucleotide from a solution containing the click catalyst, such that after incubation, the slides were
washed and the oligonucleotide spots were visible (interpreted as the polymer of formula (I) comprising
an oligonucleotide as Mal, claim 79) (paragraph [0150], lines 1-9). Chiari teaches a polymer comprising
DMA, PMA and MAPS in a ratio of 97:2:1 (paragraph [0073]). Chiari teaches the formation of a hydrogel
by polymerization of copoly(DMA-PMA-MAPS) and poly(ethylene glycol) bisazide (interpreted as
comprising a water-soluble polymer; encompassing degradable hydrogels including chemical/thermal
trigger, claim 36, 79 and 88-90) (paragraph [0136]-[0137]), wherein it is known that incorporation of
poly(ethylene glycol) bisazide increases water solubility as evidenced by Millipore Sigma (pg. 1, last full
paragraph); and wherein it is known that (DMA-PMA-MAPS) hydrogels are biodegradable including by
photodegradation as evidenced by Finetti (pg. 111, second full paragraph, lines 7-8; and pg. 142, first full
paragraph, lines 14-15).
It is prima facie obvious to combine prior art elements according to known methods to yield
predictable results; the court held that, " ... a conclusion that a claim would have been obvious is that all
the claimed elements were known in the prior art and one skilled in the art could have combined the
elements as claimed by known methods with no change in their respective functions, and the combination
would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR
International Co. v. Teleflex Inc., 550 U.S._,_, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro,
Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson's-Black Rock, Inc. v. Pavement Salvage
Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket
Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303,306 (1950)". Therefore, in view of the benefits of
providing a clickable polymeric coating as exemplified by Chiari, it would have been prima facie obvious
for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a
substrate surface including beads and/or flow cells comprising a plurality of oligonucleotide probes and/or
primers sequestered within a droplets, compartments and/or emulsions in the method of preparing nucleic
acids for analysis and/or sequencing as disclosed by Watson to include a polymer coating having a
backbone comprising repeat units A and repeat unit C, wherein repeat unit A comprises at least one N,N-disubstituted acrylamide, and repeat unit C comprises a clickable alkynyl group such as PMA as taught by Chiari with a reasonable expectation of success in forming a "clickable" coating on a bead, particle and/or solid surface, wherein the crosslink density and hydrophobicity of the polymer can be controlled by the ratio of the relative amounts of the two polymers; to provide a surface for the highly sensitive detection of mono- and oligosaccharide/protein interactions; to provide a clickable gel or hydrogel surface for use in biochemical-oriented applications including for binding different ligands including oligonucleotides such as on the surface of a flow cell; and/or to provide three-dimensional surface coatings for better signal-to-noise ratios, low non-specific binding, and high probe loading capacity for the sequestration, isolation, labeling, detection, identification, and/or analysis of nucleic acids.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to
one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly
rejected under 35 USC §103(a) as obvious over the art.

Response to Arguments
Applicant's arguments filed July 12, 2022 have been fully considered but they are not
persuasive. Applicants essentially assert that: (a) Watson nowhere suggests that PCR primers could or should be linked to a microparticle (Applicant Remarks, pg. 8, last full paragraph).
	Regarding (a), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments. Applicant’s assertion that Watson nowhere suggests that PCR primers could or should be linked to a microparticle, is not found persuasive. Please see the Examiner’s response to Applicant’s arguments in the Office Action mailed April 12, 2022, including wherein Watson teaches:
(i)	that target (e.g., nucleic acid) can be captured on beads by using random N-mers designed to capture all sequences, such that N-mers can be designed to capture only portions of the target are attached to beads, wherein N-mers include a barcode-type tag, the tag can be incorporated by replication of the captured nucleic acid using the capture sequence with the tag as a primer (interpreting random N-mers to capture all sequences as a plurality of copies of a PCR primers attached to beads; and interpreting N-mers designed to capture portions of a target including capture sequences as a plurality of distinct PCR primers);
(ii)	that capture sequences can be synthesized directly onto beads or attached by means such
as biotinylated sequences and streptavidin beads; and that other reagents can be introduced into the fluid
partitions containing the target material by merging droplets resulting in the labeling of the target
molecules such as by hybridization of N-mers to the target nucleic acid using sequence-specific primers
(interpreted as PCR primers specific for respective target sites linked to microparticles);
(iii)	detecting or identifying (e.g., by sequencing) one or a plurality of targets in a sample by
digital PCR in fluid partitions using libraries of forward and reverse primers, including multiplex PCR in
droplets using Illumina adaptors (interpreted as PCR primers specific for respective target sites linked to microparticles); and
 	(iv)	each droplet can contain a plurality of probes that hybridize to amplicons produced in the
droplets, wherein the droplets contain two or more probes including 500 or more probes (interpreted as PCR primers specific for respective target sites linked to microparticles).
	Thus, the combined references teach all of the limitations of the claims, such that the claims remain rejected for the reasons of record.


	The Examiner suggests that Applicant amend instant claim 36 to clearly recite the identity of the primer vehicles; the specific polymer structure; the binding moieties; the material and size of the microdroplet; the primers bound to the microparticle, etc.

Conclusion
Claims 36, 44 and 79-90 remain rejected.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of 
the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY M BUNKER/
Primary Examiner, Art Unit 1675